Citation Nr: 1208209	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO. 08-09 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss, on a direct basis or as secondary to Meniere's disease.

2. Entitlement to service connection for tinnitus, on a direct basis or as secondary to Meniere's disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active military duty from August 1961 to December 1964.

The appeal comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he developed hearing loss and tinnitus as a result of excess noise exposure working as a jet engine mechanic in service. The Veteran's service Form DD214 confirms that the Veteran was a jet engine mechanic in service. The Veteran was accordingly afforded a VA examination in September 2007 to address whether the Veteran has hearing loss and tinnitus as a result of noise exposure in service. 

The September 2007 VA examiner noted the Veteran's self-reported history and reviewed service treatment records, but did not have the benefit of reviewing post-service treatment records, because none were obtained except for a single private audiometric examination report dated in January 2007. Admittedly the Veteran replied to a June 2007 VCAA letter by completing a reply form indicating that he had nothing further to submit. But it nonetheless appears from the record that some further effort should have been made to obtain pertinent post-service treatment records. 

Specifically, the September 2007 VA examiner noted the Veteran's statement to him that he had been diagnosed with Meniere's disease in 1966 or 1967, which was a few years following his separation from service. The VA examiner then noted that the Veteran's hearing loss and tinnitus and clinical findings were a classic Meniere's disease profile. The examiner thereby concluded, based on the absence of hearing loss findings upon service separation and the absence of findings of Meniere's disease in service, that the Veteran's hearing loss and tinnitus were due to Meniere's disease post service, and were accordingly not causally related to service. However, the RO made no effort to obtain records of treatment or evaluation for Meniere's disease, including any from 1966 or 1967 based on the Veteran's statement to the September 2007 VA examiner. The duty to assist in developing the claim requires efforts to obtain such records. 38 C.F.R. § 3.159(c) (2011).

Further, the Veteran's authorized representative has reasonably asserted that the September 2007 VA examination constituted an implied claim for service connection for Meniere's disease. The Board agrees. The Veteran had already expressed intent to claim benefits based on hearing loss and tinnitus, and the medical examiner's conclusions and the Veteran's own report of medical history linked these claimed disabilities to an intermediary disease - one potentially linking service to the claimed disabilities of hearing loss and tinnitus - while presenting the possibility of a link between that intermediary disease to service. 38 C.F.R. § 3.155(a) (2011). Applicable VA regulations broadly define a "claim" to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit." 38 C.F.R. § 3.1(p) (2011); see also Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999) (claim principally requiring an expression of intent to apply for the benefits sought). 

The authorized representative, in a January 2012 Informal Hearing Presentation, pointed out that the Veteran's service treatment records reflect treatment from August 1962 to October 1962 for ear infections, and the Veteran's service separation examination in September 1964 further reports treatment for bilateral ear infections in March or April of 1963. (The service records do not reflect any explanation why records of treatment for ear infections in March or April of 1963 are not included or otherwise reflected in service treatment records beyond their notation in the separation examination.) The authorized representative has argued that ear infections in service may have precipitated Meniere's disease or otherwise reflected early onset of intermittently symptomatic Meniere's disease, notwithstanding the September 1964 service separation examination's statement (on which the September 2007 VA examiner substantially relied) that the Veteran had made a "full recovery" from his in-service ear infections. The Board concludes that the record, even in its current incompletely developed state, presents a substantial possibility that the September 2007 VA examiner may have been mistaken in so quickly dismissing the possibility that ear infection associated with Meniere's disease did not develop in service. 

The Board concludes that the claim for service connection for Meniere's disease, as implied by the September 2007 VA examination and as explicitly raised by the authorized representative in a January 2012 Informal Hearing Presentation, is inextricably intertwined with the Veteran's claims for service connection for bilateral hearing loss and tinnitus, precisely because the claim for service connection for Meniere's disease also raises a new theory of entitlement to service connection for bilateral hearing loss and tinnitus as secondary to claimed Meniere's disease. See Robinson v. Mansfield, 21 Vet. App. 545 (2008) (in reviewing a claim, VA is not required to raise sua sponte all possible theories of entitlement, but must consider those bases reasonably raised either by the claimant, or the evidence of record). The United States Court of Appeals for Veterans Claims
has held that a claim which is inextricably-intertwined with another claim which remains undecided and pending before the VA must be adjudicated prior to a final order on the pending claim, so as to avoid piecemeal adjudication. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). Accordingly, the hearing loss and tinnitus claims must be remanded to allow the RO or AMC to address the claim for service connection for Meniere's disease in the first instance, and then for the RO or AMC to consider the claims for service connection for hearing loss and tinnitus again, including as secondary to service-connected Meniere's disease if Meniere's disease is itself service connected. 

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an additional VCAA letter, addressing the new claim for service connection for Meniere's disease, and also addressing claims for service connection for hearing loss and tinnitus including on a secondary basis, as secondary to claimed Meniere's disease. All records and responses received should be associated with the claims file, and any indicated development should be undertaken. 

2. Obtain and associate with the claims file all as yet unobtained records of treatment at VA or non-VA facilities, as reported by the Veteran, with appropriate authorization as indicated. In particular, this should include efforts to obtain any records diagnosing or treating the Veteran for Meniere's disease, including any from 1966 or 1967.

3. Thereafter, afford the Veteran a further examination by a specialist in diseases of the ears other than the one who examined him in September 2007, to address both the Veteran's claimed Meniere's disease and his claimed hearing loss and tinnitus. The claims folder must be made available to the examiner for review before the examination. In addressing the questions below, the examiner's opinion must be informed by a review of the Veteran's medical history and findings as documented upon any prior examinations or treatments. To the extent feasible, other evidence, to include lay statements, may be used to support a diagnosis or an assessment of etiology as related to service. 

a. The examiner should carefully review the claims file, conduct a clinical examination, and identify all current ear diseases and disabilities, to include any Meniere's disease, hearing loss, and tinnitus.
 
b. For each such disease or disability of the ears, to include hearing loss and tinnitus, the examiner should answer the following: Is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that the disorder is causally related to service. The examiner should provide a complete explanation for his/her opinions. 

c. For hearing loss and tinnitus, each separately, the examiner should also opine whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the disorder is causally related a disease of the ears, to include Meniere's disease, including whether it was aggravated (permanently increased in severity) by that disease. Again, the examiner should provide a complete explanation for his/her opinions. 

d. Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

e. Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it, or alternatively that the evidence is more favorable to causation than not. 

f. A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report. 

4. The RO/AMC should adjudicate the claim for service connection for Meniere's disease in the first instance. In this regard, the Board notes that the claim for service connection for Meniere's disease, if denied by the RO, is not within the Board's jurisdiction unless an appeal is appropriately initiated and perfected. Rowell v. Principi, 4 Vet. App. 9 (1993). 

5. Thereafter, the RO (AMC) should readjudicate the remanded claims de novo. If any benefit sought by the remanded claims is not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case and afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2009).


